Exhibit 10.1

 

Execution Copy

 

 

 

INDEMNIFICATION AND RELEASE AGREEMENT

 

 

 

 

BY AND BETWEEN

 

OIL STATES

 

AND

 

CIVEO CORPORATION

 

 

 

 

DATED AS OF MAY 27, 2014

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page No.

 

ARTICLE I

DEFINITIONS

 

   

ARTICLE II

MUTUAL RELEASES; INDEMNIFICATION

 

   

2.1

Release of Pre-Distribution Claims

4

2.2

Indemnification by Civeo

6

2.3

Indemnification by Oil States

7

2.4

Indemnification Obligations Net of Insurance Proceeds and Other Amounts

8

2.5

Procedures for Indemnification of Third-Party Claims

9

2.6

Additional Matters

11

2.7

Remedies Cumulative

12

2.8

Survival of Indemnities

12

2.9

Guarantees, Letters of Credit and other Obligations

12

2.10

No Impact on Third Parties

13

2.11

No Cross-Claims or Third-Party Claims

13

2.12

Severability

13

 

   

ARTICLE III

INSURANCE MATTERS

     

3.1

Insurance Matters

14

 

   

ARTICLE IV

DISPUTE RESOLUTION

     

4.1

General Provisions

16

4.2

Consideration by Senior Executives

17

4.3

Mediation

17

4.4

Arbitration

17

 

   

ARTICLE V

EXCHANGE OF INFORMATION; CONFIDENTIALITY

     

5.1

Agreement for Exchange of Information

19

5.2

Ownership of Information

20

5.3

Compensation for Providing Information

20

5.4

Record Retention

20

5.5

Limitations of Liability

20

5.6

Other Agreements Providing for Exchange of Information

20

5.7

Production of Witnesses; Records; Cooperation

21

5.8

Confidentiality

22

 

 
i

--------------------------------------------------------------------------------

 

 

5.9

Protective Arrangements

22

 

   

ARTICLE VI

FURTHER ASSURANCES

     

6.1

Further Assurances

23

6.2

Attorney-Client Privilege

23

6.3

No Attorney Testimony

24

 

   

ARTICLE VII

MISCELLANEOUS

     

7.1

Counterparts; Entire Agreement

24

7.2

Assignability

25

7.3

Third-Party Beneficiaries

25

7.4

Notices

25

7.5

Severability

25

7.6

Force Majeure

26

7.7

Headings

26

7.8

Survival of Covenants

26

7.9

Waivers of Default

26

7.10

Amendments

26

7.11

Interpretation

26

7.12

Limitations of Liability

27

 

 

SCHEDULES

 

Schedule 1

—

Assumed Actions

Schedule 2.9(a)

—

Guarantees and Letters of Credit

Schedule 3.1(c)

—

Insurance Policies

 

 
ii

--------------------------------------------------------------------------------

 

 

INDEMNIFICATION AND RELEASE AGREEMENT

 

This INDEMNIFICATION AND RELEASE AGREEMENT, made and entered into effective as
of May 27, 2014 (this “Agreement”), is by and between Oil States International,
Inc., a Delaware corporation (“Oil States”), and Civeo Corporation, a Delaware
corporation and wholly owned subsidiary of Oil States (“Civeo”). Capitalized
terms used herein and not otherwise defined have the respective meanings
assigned to them in Article I or in the Separation and Distribution Agreement
dated as of May 27, 2014 (as amended, modified or supplemented from time to time
in accordance with its terms, the “Separation and Distribution Agreement”).

 

R E C I T A L S

 

WHEREAS, the board of directors of Oil States (the “Oil States Board”) has
determined that it is in the best interests of Oil States and its stockholders
to create a new publicly traded company that shall operate the Civeo Business;

 

WHEREAS, Oil States and Civeo have entered into the Separation and Distribution
Agreement in connection with the separation of the Civeo Business from Oil
States (the “Separation”) and the distribution of Civeo Common Stock to
stockholders of Oil States (the “Distribution”); and

 

WHEREAS, the Separation and Distribution Agreement also provides for the
execution and delivery of certain other agreements, including this Agreement, in
order to facilitate and provide for the separation of Civeo and its Subsidiaries
from Oil States.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the parties, intending to be legally
bound, hereby agree as follows:

 

Article I
DEFINITIONS

 

The following capitalized terms used in this Agreement have the meanings set
forth below:

 

“AAA” has the meaning set forth in Section 4.3.

 

“AAA Commercial Arbitration Rules” has the meaning set forth in Section 4.4(a).

 

“Agreement” has the meaning set forth in the Preamble.

 

“Approval Rating” means a rating of at least B- by Standard & Poor’s Financial
Services LLC or the equivalent rating by Moody’s Investors Service, Inc.

 

“Assumed Actions” means (a) those Actions which are listed in Schedule 1; and
(b) those Actions that are primarily related to the Civeo Business.

 

 
1

--------------------------------------------------------------------------------

 

 

“Change of Control” means (a) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act shall become the “beneficial owner”
(as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of more than a majority of the outstanding economic or voting equity
interests of a Person; or (b) a reorganization, merger or consolidation or a
sale of all or substantially all of a Person’s assets.

 

“Civeo Indemnitees” has the meaning set forth in Section 2.3.

 

“Corporate Action” means any Action, whether filed before, on or after the
Distribution Date, to the extent it asserts violations of any federal, state,
local, foreign or international securities Law, securities class action or
shareholder derivative claim.

 

“Credit Rating” means on any date, the rating that has been most recently
announced by any Rating Agency for any class of senior, unsecured,
non-convertible publicly held long-term debt of a Person.

 

“Dispute” has the meaning set forth in Section 4.1(a).

 

“Distribution” has the meaning set forth in the Recitals.

 

“Distribution Date” means the date and time determined in accordance with
Section 3.3(a) of the Separation and Distribution Agreement at which the
Distribution occurs.

 

“FIFO Basis” means, with respect to the payment of Unrelated Claims, the payment
in full of each successful claim (regardless of which party is the claimant) in
the order in which such successful claim is approved by the insurance carrier,
until the limit of the applicable policy is met.

 

“Indemnifying Party” has the meaning set forth in Section 2.4(a).

 

“Indemnitee” has the meaning set forth in Section 2.4(a).

 

“Indemnity Payment” has the meaning set forth in Section 2.4(a).

 

“Information” means information, whether or not patentable or copyrightable, in
written, oral, electronic or other tangible or intangible forms, stored in any
medium, including studies, reports, records, books, contracts, instruments,
surveys, discoveries, ideas, concepts, know-how, techniques, designs,
specifications, drawings, blueprints, diagrams, models, prototypes, samples,
flow charts, data, computer data, disks, diskettes, tapes, computer programs or
other software, marketing plans, customer names, memos, and other technical,
financial, employee or business information or data.

 

“Initial Notice” has the meaning set forth in Section 4.2.

 

“Insurance Proceeds” means those monies:

 

(a)     received by an insured from an insurance carrier; or

 

 
2

--------------------------------------------------------------------------------

 

 

(b)     paid by an insurance carrier on behalf of the insured;

 

in any such case net of any applicable premium adjustments (including reserves
and retrospectively rated premium adjustments) and net of any costs or expenses
incurred in the collection thereof; provided, however, with respect to a captive
insurance arrangement, Insurance Proceeds shall only include net amounts
received by the captive insurer in respect of any captive reinsurance
arrangement.

 

“Leverage Transaction” means any transaction or series of related transaction
that is reasonably likely to result, on a pro forma basis, in a violation of any
financial covenant included in the Civeo Financing Arrangements as in effect on
the Distribution Date without giving effect to any subsequent amendment or
waiver.

 

“LHO” has the meaning set forth in Section 2.5(i).

 

“Liabilities” means any and all debts, guarantees, assurances, commitments,
liabilities, responsibilities, Losses, remediation, deficiencies, reimbursement
obligations in respect of letters of credit, damages, fines, penalties,
settlements, sanctions, costs, expenses, interest and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured, accrued or not
accrued, asserted or unasserted, liquidated or unliquidated, foreseen or
unforeseen, known or unknown, reserved or unreserved, or determined or
determinable, including those arising under any Law, claim (including any
Third-Party Claim), demand, Action, or order, writ, judgment, injunction,
decree, stipulation, determination or award entered by or with any Governmental
Authority or arbitration tribunal, and those arising under any contract,
agreement, obligation, indenture, instrument, lease, promise, arrangement,
release, warranty, commitment or undertaking, or any fines, damages or equitable
relief that is imposed, in each case, including all costs and expenses relating
thereto.

 

“Losses” means actual losses (including any diminution in value), costs,
damages, penalties and expenses (including legal and accounting fees and
expenses and costs of investigation and litigation), whether or not involving a
Third-Party Claim.

 

“Oil States Indemnitees” has the meaning set forth in Section 2.2.

 

“Rating Agency” means Moody’s Investors Service, Inc., Standard & Poor’s, a
division of The McGraw-Hill Companies, Inc., Fitch, Inc. or any nationally
recognized statistical rating organizations registered with the Securities and
Exchange Commission.

 

“Related Claims” means a claim against a policy made by Civeo, on the one hand,
and Oil States, on the other hand, filed in connection with Losses suffered by
either Civeo or Oil States, as the case may be, arising out of the same
underlying transaction or series of transactions or event or series of events
that have also given rise to Losses suffered by Oil States or Civeo, as the case
may be, which Losses are the subject of a claim or claims by such Person against
such a policy.

 

“Representatives” means, with respect to any Person, any of such Person’s
directors, officers, employees, agents, consultants, advisors, accountants,
attorneys or other representatives.

 

 
3

--------------------------------------------------------------------------------

 

 

“Response” has the meaning set forth in Section 4.2.

 

“Separation” has the meaning set forth in the Recitals.

 

“Tax Benefit” has the meaning set forth in the Tax Sharing Agreement.

 

“Third Party” has the meaning set forth in Section 2.5(a).

 

“Third-Party Claim” has the meaning set forth in Section 2.5(a).

 

“Unrelated Claims” means a claim or claims against a policy that is not a
Related Claim.

 

Article II
MUTUAL RELEASES; INDEMNIFICATION

 

2.1     Release of Pre-Distribution Claims.

 

(a)     Except as provided in Section 2.1(c), effective as of the Distribution
Date, Civeo does hereby, for itself and each other member of the Civeo Group,
their respective Affiliates (other than any member of the Oil States Group),
successors and assigns, and all Persons who at any time prior to the
Distribution Date have been directors, officers, agents or employees of any
member of the Civeo Group (in each case, in their respective capacities as
such), remise, release and forever discharge Oil States and the members of the
Oil States Group, their respective Affiliates (other than any member of the
Civeo Group), successors and assigns, and all Persons who at any time prior to
the Distribution Date have been stockholders, directors, officers, agents or
employees of any member of the Oil States Group (in each case, in their
respective capacities as such), and their respective heirs, executors,
administrators, successors and assigns, from any and all Liabilities whatsoever,
whether at law or in equity (including any right of contribution), whether
arising under any contract or agreement, by operation of law or otherwise,
existing or arising from any acts or events occurring or failing to occur or
alleged to have occurred or to have failed to occur or any conditions existing
or alleged to have existed on or before the Distribution Date, including in
connection with the transactions and all other activities to implement the
Separation and the Distribution.

 

(b)     Except as provided in Section 2.1(c), effective as of the Distribution
Date, Oil States does hereby, for itself and each other member of the Oil States
Group, their respective Affiliates (other than any member of the Civeo Group),
successors and assigns, and all Persons who at any time prior to the
Distribution Date have been directors, officers, agents or employees of any
member of the Oil States Group (in each case, in their respective capacities as
such), remise, release and forever discharge Civeo, the respective members of
the Civeo Group, their respective Affiliates (other than any member of the Oil
States Group), successors and assigns, and all Persons who at any time prior to
the Distribution Date have been stockholders, directors, officers, agents or
employees of any member of the Civeo Group (in each case, in their respective
capacities as such), and their respective heirs, executors, administrators,
successors and assigns, from any and all Liabilities whatsoever, whether at law
or in equity (including any right of contribution), whether arising under any
contract or agreement, by operation of law or otherwise, existing or arising
from any acts or events occurring or failing to occur or alleged to have
occurred or to have failed to occur or any conditions existing or alleged to
have existed on or before the Distribution Date, including in connection with
the transactions and all other activities to implement the Separation and the
Distribution.

 

 
4

--------------------------------------------------------------------------------

 

 

(c)     Nothing contained in Section 2.1(a) or (b) shall impair any right of any
Person to enforce this Agreement, the Separation and Distribution Agreement, any
other Ancillary Agreement or any agreements, arrangements, commitments or
understandings that are specified in Section 2.8(b) of the Separation and
Distribution Agreement or the applicable Schedules thereto as not to terminate
as of the Distribution Date, in each case in accordance with its terms. Nothing
contained in Section 2.1(a) or (b) shall release any Person from:

 

(i)     any Liability provided in or resulting from any agreement among any
members of the Oil States Group or the Civeo Group that is specified in
Section 2.8(b) of the Separation and Distribution Agreement or the applicable
Schedules thereto as not to terminate as of the Distribution Date, or any other
Liability specified in such Section 2.8(b) as not to terminate as of the
Distribution Date;

 

(ii)     any Liability, contingent or otherwise, assumed, transferred, assigned
or allocated to the Group of which such Person is a member in accordance with,
or any other Liability of any member of any Group under, this Agreement, the
Separation and Distribution Agreement or any other Ancillary Agreement;

 

(iii)     any Liability for the sale, lease, construction or receipt of goods,
property or services purchased, obtained or used in the ordinary course of
business by a member of one Group from a member of the other Group prior to the
Distribution Date;

 

(iv)     any Liability for unpaid amounts for products or services or refunds
owing on products or services due on a value-received basis for work done by a
member of one Group at the request or on behalf of a member of the other Group;

 

(v)     any Liability that the parties may have with respect to indemnification
or contribution pursuant to this Agreement for claims brought against the
parties by third Persons, which Liability shall be governed by the provisions of
this Article II and Article III and, if applicable, the appropriate provisions
of the Separation and Distribution Agreement and the other Ancillary Agreements;
or

 

(vi)     any Liability the release of which would result in the release of any
third Person other than a Person released pursuant to this Section 2.1.

 

In addition, nothing contained in Section 2.1(a) shall release Oil States from
honoring its existing obligations to indemnify any director, officer or employee
of a member of the Civeo Group who was a director, officer or employee of a
member of the Oil States Group on or prior to the Distribution Date, to the
extent such director, officer or employee becomes a named defendant in any
Action with respect to which such director, officer or employee was entitled to
such indemnification pursuant to then existing obligations; it being understood
that, if the underlying obligation giving rise to such Action is a Civeo
Liability, Civeo shall indemnify Oil States for such Liability (including Oil
States’ costs to indemnify the director, officer or employee) in accordance with
the provisions set forth in this Article II.

 

 
5

--------------------------------------------------------------------------------

 

 

(d)     Civeo covenants that it will not make, and will not permit any member of
the Civeo Group to make, any claim or demand, or commence any Action asserting
any claim or demand, including any claim of contribution or any indemnification,
against Oil States or any member of the Oil States Group, or any other Person
released pursuant to Section 2.1(a), with respect to any Liabilities released
pursuant to Section 2.1(a). Oil States covenants that it will not make, and will
not permit any member of the Oil States Group to make, any claim or demand, or
commence any Action asserting any claim or demand, including any claim of
contribution or any indemnification, against Civeo or any member of the Civeo
Group, or any other Person released pursuant to Section 2.1(b), with respect to
any Liabilities released pursuant to Section 2.1(b).

 

(e)     It is the intent of each of Oil States and Civeo, by virtue of the
provisions of this Section 2.1, to provide for a full and complete release and
discharge of all Liabilities existing or arising from all acts and events
occurring or failing to occur or alleged to have occurred or to have failed to
occur and all conditions existing or alleged to have existed on or before the
Distribution Date, between or among Civeo or any member of the Civeo Group, on
the one hand, and Oil States or any member of the Oil States Group, on the other
hand (including any contractual agreements or arrangements existing or alleged
to exist between or among any such members on or before the Distribution Date),
except as expressly set forth in Section 2.1(c). At any time, at the request of
any other party to this Agreement, each party shall cause each member of its
respective Group to execute and deliver releases reflecting the provisions
hereof.

 

(f)     Any breach of the provisions of this Section 2.1 by either Oil States or
Civeo shall entitle the other party to recover reasonable fees and expenses of
counsel in connection with such breach or any action resulting from such breach.

 

2.2     Indemnification by Civeo. Subject to Section 2.4, Civeo shall, and shall
cause the other members of the Civeo Group to, indemnify, defend and hold
harmless Oil States, each member of the Oil States Group and each of their
respective directors, officers and employees, and each of the heirs, executors,
successors and assigns of any of the foregoing (collectively, the “Oil States
Indemnitees”), from and against any and all Liabilities of the Oil States
Indemnitees to the extent relating to, arising out of or resulting from any of
the following items (without duplication):

 

(a)     the failure of Civeo or any other member of the Civeo Group or any other
Person to pay, perform or otherwise promptly discharge any Civeo Liabilities or
Civeo Contracts in accordance with its respective terms, whether prior to or
after the Distribution Date or the date hereof;

 

(b)     the Civeo Business, any Civeo Liabilities, any Civeo Contracts or the
Specified Civeo Offshore Leasing Assets;

 

(c)     the Assumed Actions;

 

(d)     any Corporate Action or Action relating primarily to the Civeo Business
from which Civeo is unable to cause a Oil States Group party to be removed
pursuant to Section 2.6(d);

 

 
6

--------------------------------------------------------------------------------

 

 

(e)     any use by any member of the Oil States Group allowed by the Separation
and Distribution Agreement or any other Ancillary Agreement after the
Distribution Date of the Civeo Intellectual Property owned by, or licensed by a
Third Party to, a member of the Civeo Group;

 

(f)     any breach by Civeo or any member of the Civeo Group of this Agreement,
the Separation and Distribution Agreement or any of the other Ancillary
Agreements;

 

(g)     any guarantee, indemnification obligation, letter of credit
reimbursement obligations, surety, bond or other credit support agreement,
arrangement, commitment or understanding for the benefit of Civeo or its
Subsidiaries by Oil States or any of its Subsidiaries (other than Civeo or its
Subsidiaries) that survives following the Distribution Date; and

 

(h)     any untrue statement or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, with respect
to all information contained in any of the Form 10 (including in any amendments
or supplements thereto), the Information Statement (as amended or supplemented
if Civeo will have furnished any amendments or supplements thereto) or any
offering memorandum or other marketing materials prepared in connection with the
Civeo Financing Arrangements, other than any such statement or omission in the
Form 10, Information Statement or offering memorandum or other marketing
materials based on information furnished by Oil States solely in respect of the
Oil States Group, which is limited to the information set forth under the
caption “The Spin-Off—Reasons for the Spin-Off.”

 

2.3     Indemnification by Oil States. Subject to Section 2.4, Oil States shall,
and shall cause the other members of the Oil States Group to, indemnify, defend
and hold harmless Civeo, each member of the Civeo Group and each of their
respective directors, officers and employees, and each of the heirs, executors,
successors and assigns of any of the foregoing (collectively, the “Civeo
Indemnitees”), from and against any and all Liabilities of the Civeo Indemnitees
to the extent relating to, arising out of or resulting from any of the following
items (without duplication):

 

(a)     the failure of Oil States or any other member of the Oil States Group or
any other Person to pay, perform or otherwise promptly discharge any Excluded
Liabilities, whether prior to or after the Distribution Date or the date hereof;

 

(b)     the Oil States Business or any Excluded Contracts;

 

(c)     the Excluded Liabilities;

 

(d)     any Corporate Action or Action relating primarily to the Oil States
Business from which Oil States is unable to cause a Civeo Group party to be
removed pursuant to Section 2.6(d);

 

(e)     any use by any member of the Civeo Group allowed by the Separation and
Distribution Agreement or any other Ancillary Agreement after the Distribution
Date of the Oil States Intellectual Property owned by, or licensed by a Third
Party to, a member of the Oil States Group;

 

 
7

--------------------------------------------------------------------------------

 

 

(f)     any untrue statement or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, with respect
to all information contained in any of the Form 10 (including in any amendments
or supplements thereto), the Information Statement (as amended or supplemented
if Civeo will have furnished any amendments or supplements thereto) or any
offering memorandum or other marketing materials prepared in connection with the
Civeo Financing Arrangements, which is limited to the information set forth
under the caption “The Spin-Off—Reasons for the Spin-Off”; and

 

(g)     any breach by Oil States or any member of the Oil States Group of this
Agreement, the Separation and Distribution Agreement or any of the other
Ancillary Agreements.

 

2.4     Indemnification Obligations Net of Insurance Proceeds and Other Amounts.

 

(a)     The parties intend that any Liability subject to indemnification or
reimbursement pursuant to this Article II or Article III will be net of
Insurance Proceeds that actually reduce the amount of the Liability.
Accordingly, the amount which any party (an “Indemnifying Party”) is required to
pay to any Person entitled to indemnification hereunder (an “Indemnitee”) will
be reduced by any Insurance Proceeds theretofore actually recovered by or on
behalf of the Indemnitee in respect of the related Liability. If an Indemnitee
receives a payment (an “Indemnity Payment”) required by this Agreement from an
Indemnifying Party in respect of any Liability and subsequently receives
Insurance Proceeds, then the Indemnitee will pay to the Indemnifying Party an
amount equal to the excess of the Indemnity Payment received over the amount of
the Indemnity Payment that would have been due if the Insurance Proceeds had
been received, realized or recovered before the Indemnity Payment was made.

 

(b)     An insurer who would otherwise be obligated to pay any claim shall not
be relieved of the responsibility with respect thereto or, solely by virtue of
the indemnification provisions hereof, have any subrogation rights with respect
thereto, it being expressly understood and agreed that no insurer or any other
Third Party shall be entitled to a “windfall” (i.e., a benefit they would not be
entitled to receive in the absence of the indemnification provisions) by virtue
of the indemnification provisions hereof.

 

(c)     The parties intend that any indemnification or reimbursement payment in
respect of a Liability pursuant to this Article II or Article III shall be (i)
reduced to take into account the amount of any Tax Benefit to the indemnified or
reimbursed Person resulting from the Liability so indemnified or reimbursed and
(ii) increased so that the amount of such payment, reduced by the amount of all
Income Taxes (as defined in the Tax Sharing Agreement) payable with respect to
the receipt thereof (but taking into account all correlative Tax Benefits
resulting from the payment of such Income Taxes), shall equal the amount of the
payment which the Person receiving such payment would otherwise be entitled to
receive pursuant to this Agreement. For purposes of this Section 2.4(c), the
amount of any Tax Benefit and any Income Taxes shall be calculated on the basis
that the indemnified or reimbursed Person is subject to the highest marginal
regular statutory income Tax rate, has sufficient taxable income to permit the
realization or receipt of any relevant Tax Benefit at the earliest possible time
and is not subject to the alternative minimum tax.

 

 
8

--------------------------------------------------------------------------------

 

 

(d)     Each of Oil States and Civeo shall, and shall cause the members of its
Group to, when appropriate, use commercially reasonable efforts to obtain
waivers of subrogation for each of the insurance policies identified on Schedule
3.1(c). Each of Oil States and Civeo hereby waives, for itself and each member
of its Group, its rights to recover against the other party in subrogation or as
subrogee for a third Person.

 

(e)     For all claims as to which indemnification is provided under Section 2.2
or Section 2.3 other than Third-Party Claims (as to which Section 2.5 shall
apply), the reasonable fees and expenses of counsel to the Indemnitee for the
enforcement of the indemnity obligations shall be borne by the Indemnifying
Party.

 

2.5     Procedures for Indemnification of Third-Party Claims.

 

(a)     If an Indemnitee shall receive written notice from a Person (including
any Governmental Authority) who is not a member of the Oil States Group or the
Civeo Group (a “Third Party”) of any claim or of the commencement by any such
Person of any Action (collectively, a “Third-Party Claim”) with respect to which
an Indemnifying Party may be obligated to provide indemnification to such
Indemnitee pursuant to Section 2.2 or 2.3, or any other Section of this
Agreement or any other Ancillary Agreement, such Indemnitee shall give such
Indemnifying Party written notice thereof within 14 days of such written notice.
Any such notice shall describe the Third-Party Claim in reasonable detail and
include copies of all notices and documents (including court papers) received by
the Indemnitee relating to the Third-Party Claim. Notwithstanding the foregoing,
the failure of an Indemnitee to provide notice in accordance with this Section
2.5(a) shall not relieve an Indemnifying Party of its indemnification
obligations under this Agreement, except to the extent to which the Indemnifying
Party shall demonstrate that it was materially prejudiced by the Indemnitee’s
failure to provide notice in accordance with this Section 2.5(a).

 

(b)     An Indemnifying Party may elect to defend (and, unless the Indemnifying
Party has specified any reservations or exceptions, to seek to settle or
compromise), at such Indemnifying Party’s own expense and by such Indemnifying
Party’s own counsel, any Third-Party Claim. Within 30 days after the receipt of
notice from an Indemnitee in accordance with Section 2.5(a) (or sooner, if the
nature of such Third-Party Claim so requires), the Indemnifying Party shall
notify the Indemnitee of its election whether the Indemnifying Party will assume
responsibility for defending such Third-Party Claim, which election shall
specify any reservations or exceptions. After notice from an Indemnifying Party
to an Indemnitee of its election to assume the defense of a Third-Party Claim,
such Indemnitee shall have the right to employ separate counsel and to
participate in (but not control) the defense, compromise, or settlement thereof,
but the fees and expenses of such counsel shall be the expense of such
Indemnitee except as set forth in Section 2.5(c).

 

(c)     In the event that the Indemnifying Party has elected to assume the
defense of the Third-Party Claim but has specified, and continues to assert, any
reservations or exceptions in such notice, then, in any such case, the
reasonable fees and expenses of one separate counsel for all Indemnitees shall
be the expense of such Indemnitees, but shall be reimbursed by the Indemnifying
Party.

 

 
9

--------------------------------------------------------------------------------

 

 

(d)     Notwithstanding an election by an Indemnifying Party to defend a
Third-Party Claim pursuant to Section 2.5(b), the Indemnitee may, upon notice to
the Indemnifying Party, elect to take over the defense of such Third-Party Claim
if (i) in its exercise of reasonable business judgment, the Indemnitee
determines that the Indemnifying Party is not defending such Third-Party Claim
competently or in good faith, (ii) to the extent the Indemnifying Party has a
Credit Rating, such Credit Rating of the Indemnifying Party is or falls below
the Approval Rating as determined by at least two Rating Agencies, (iii) the
Indemnitee determines in its exercise of reasonable business judgment that there
exists a compelling business reason for such Indemnitee to defend such
Third-Party Claim (other than as contemplated by the foregoing clause (i)) or
(iv) the Indemnifying Party makes a general assignment for the benefit of
creditors, has filed against it or files a petition in bankruptcy or insolvency
or is declared bankrupt or insolvent or declares that it is bankrupt or
insolvent.

 

(e)     If an Indemnifying Party elects not to assume responsibility for
defending a Third-Party Claim, or fails to notify an Indemnitee of its election
as provided in Section 2.5(b), or if an Indemnitee takes over the defense of a
Third-Party Claim as provided in Section 2.5(d)(i), the Indemnifying Party shall
bear the costs and expenses of the Indemnitee incurred in defending such
Third-Party Claim. If the Indemnitee takes over the defense of a Third-Party
Claim as provided in Section 2.5(d)(ii)-(iv), the Indemnifying Party shall bear
all of the Indemnitee’s reasonable costs and expenses incurred in defending such
Third-Party Claim.

 

(f)     If, pursuant to Section 2.5(d) or for any other reason, the Indemnifying
Party is not defending a Third-Party Claim for which indemnification is provided
under this Agreement, the Indemnifying Party shall have the right, at its own
expense, to monitor reasonably the defense of such Third-Party Claim; provided,
that such monitoring activity shall not interfere in any material respect with
the conduct of such defense.

 

(g)     If an Indemnifying Party has failed to assume the defense of the
Third-Party Claim in accordance with the terms of this Agreement or an
Indemnitee takes over the defense of a Third-Party Claim as provided in Section
2.5(d)(i), an Indemnitee may settle or compromise the Third-Party Claim without
the consent of the Indemnifying Party. If an Indemnitee takes over the defense
of a Third-Party Claim as provided in Section 2.5(d)(ii)-(iv), such Indemnitee
may not settle or compromise any Third-Party Claim without the consent of the
Indemnifying Party, such consent not to be unreasonably withheld or delayed.

 

(h)     In the case of a Third-Party Claim, no Indemnifying Party shall consent
to entry of any judgment or enter into any settlement of the Third-Party Claim
without the consent of the Indemnitee if the effect thereof is to permit any
injunction, declaratory judgment or other non-monetary relief to be entered,
directly or indirectly against any Indemnitee. For the avoidance of doubt, the
consent of any Indemnitee pursuant to this Section 2.5(h) shall be required only
with respect to non-monetary relief.

 

 
10

--------------------------------------------------------------------------------

 

  

(i)     Civeo shall prepare and circulate a legal hold order (“LHO”) covering
relevant categories of documents as promptly as practical following receipt of
any notice pursuant to Section 2.5(a) and shall promptly notify Oil States after
such LHO has been circulated. Oil States shall prepare and circulate a LHO
covering documents in the possession, custody or control of the Oil States Group
with respect to any Action so notified by Civeo.

 

(j)     The provisions of this Section 2.5 (other than this Section 2.5(j)) and
the provisions of Section 2.6 shall not apply to Taxes (Taxes being governed by
the Tax Sharing Agreement).

 

(k)     All Assumed Actions have been tendered by Oil States to Civeo and are
deemed to be formally accepted by Civeo upon the execution of this Agreement.

 

(l)     An Indemnifying Party shall provide the Indemnitee with a monthly
written report identifying any Third Party Claims which such Indemnifying Party
has elected to defend pursuant to Section 2.5(b). In addition, the Indemnifying
Party shall establish a procedure reasonably acceptable to the Indemnitee to
automatically send electronic notice from the Indemnifying Party to the
Indemnitee through the litigation management system or any successor system when
any such Third Party Claim is closed, regardless of whether such Third Party
Claim was decided by settlement, verdict, dismissal or was otherwise disposed
of.

 

2.6     Additional Matters.

 

(a)     Indemnification payments in respect of any Liabilities for which an
Indemnitee is entitled to indemnification under this Article II shall be paid by
the Indemnifying Party to the Indemnitee as such Liabilities are incurred upon
demand by the Indemnitee, including reasonably satisfactory documentation
setting forth the basis for the amount of such indemnification payment,
including documentation with respect to calculations made and consideration of
any Insurance Proceeds that actually reduce the amount of such Liabilities. THE
INDEMNITY AGREEMENTS CONTAINED IN THIS ARTICLE II SHALL REMAIN OPERATIVE AND IN
FULL FORCE AND EFFECT, REGARDLESS OF (I) ANY INVESTIGATION MADE BY OR ON BEHALF
OF ANY INDEMNITEE, (II) THE KNOWLEDGE BY THE INDEMNITEE OF LIABILITIES FOR WHICH
IT MIGHT BE ENTITLED TO INDEMNIFICATION HEREUNDER AND (III) ANY TERMINATION OF
THIS AGREEMENT.

 

(b)     Any claim on account of a Liability that does not result from a
Third-Party Claim shall be asserted by written notice given by the Indemnitee to
the related Indemnifying Party. Such Indemnifying Party shall have a period of
30 days after the receipt of such notice within which to respond thereto. If
such Indemnifying Party does not respond within such 30-day period, such
Indemnifying Party shall be deemed to have refused to accept responsibility to
make payment. If such Indemnifying Party does not respond within such 30-day
period or rejects such claim in whole or in part, such Indemnitee shall be free
to pursue such remedies as may be available to such party as contemplated by
this Agreement and the other Ancillary Agreements.

 

(c)     In the event of payment by or on behalf of any Indemnifying Party to any
Indemnitee in connection with any Third-Party Claim, such Indemnifying Party
shall be subrogated to and shall stand in the place of such Indemnitee as to any
events or circumstances in respect of which such Indemnitee may have any right,
defense or claim relating to such Third-Party Claim against any claimant or
plaintiff asserting such Third-Party Claim or against any other Person. Such
Indemnitee shall cooperate with such Indemnifying Party in a reasonable manner,
and at the cost and expense of such Indemnifying Party, in prosecuting any
subrogated right, defense or claim.

 

 
11

--------------------------------------------------------------------------------

 

 

(d)     In the event of an Action for which indemnification is sought pursuant
to Section 2.2 or 2.3 and in which the Indemnifying Party is not a named
defendant, if either the Indemnitee or Indemnifying Party shall so request, the
parties shall use commercially reasonable efforts to substitute the Indemnifying
Party for the named defendant.

 

(e)     In the event that Civeo or Oil States shall establish a risk accrual in
an amount of at least $1 million with respect to any Third-Party Claim for which
such party has indemnified the other party pursuant to Section 2.2 or 2.3, as
applicable, it shall notify the other party of the existence and amount of such
risk accrual (i.e., when the accrual is recorded in the financial statements as
an accrual for a potential liability), subject to the parties entering into an
appropriate agreement with respect to the confidentiality and/or privilege
thereof.

 

2.7     Remedies Cumulative. The remedies provided in this Article II shall be
cumulative and shall not preclude assertion by any Indemnitee of any other
rights or the seeking of any and all other remedies against any Indemnifying
Party.

 

2.8     Survival of Indemnities. The rights and obligations of each of Oil
States and Civeo and their respective Indemnitees under this Article II shall
survive the sale or other transfer by any party of any Assets or businesses or
the assignment by it of any Liabilities.

 

2.9     Guarantees, Letters of Credit and other Obligations. In furtherance of,
and not in limitation of, the obligations set forth in Section 2.6 hereof and
Section 5.3 of the Separation and Distribution Agreement:

 

(a)     On or prior to the Distribution Date or as soon as practicable
thereafter, Civeo shall (with the reasonable cooperation of the applicable
member(s) of the Oil States Group) use its commercially reasonable efforts to
have any member(s) of the Oil States Group removed as guarantor of or obligor
for any Civeo Liability to the extent that they relate to Civeo Liabilities,
including in respect of those guarantees, letters of credit and other
obligations set forth on Schedule 2.9(a).

 

(b)     On or prior to the Distribution Date, to the extent required to obtain a
release from a guarantee, letter of credit or other obligation of any member of
the Oil States Group, Civeo shall execute a substitute document in the form of
any such existing guarantee or letter of credit, as applicable, or such other
form as is agreed to by the relevant parties to such guarantee agreement, letter
of credit or other obligation, except to the extent that such existing guarantee
contains representations, covenants or other terms or provisions either (i) with
which Civeo would be reasonably unable to comply or (ii) which would be
reasonably expected to be breached.

 

 
12

--------------------------------------------------------------------------------

 

 

(c)     If the parties are unable to obtain, or to cause to be obtained, any
such required removal as set forth in clauses (a) and (b) of this Section 2.9,
(i) Civeo shall, and shall cause the other members of the Civeo Group to,
indemnify, defend and hold harmless each of the Oil States Indemnitees for any
Liability arising from or relating to such guarantee, letter of credit or other
obligation, as applicable, and shall, as agent or subcontractor for the
applicable Oil States Group guarantor or obligor, pay, perform and discharge
fully all of the obligations or other Liabilities of such guarantor or obligor
thereunder, and (ii) Civeo shall not, and shall cause the other members of the
Civeo Group not to, agree to renew or extend the term of, increase any
obligations under, or transfer to a third Person, any loan, guarantee, letter of
credit, lease, contract or other obligation for which a member of the Oil States
Group is or may be liable unless all obligations of the members of the Oil
States Group with respect thereto are thereupon terminated by documentation
satisfactory in form and substance to Oil States in its sole and absolute
discretion.

 

(d)     If the parties are unable to obtain, or to cause to be obtained, any
such required removal as set forth in clauses (a) and (b) of this Section 2.9
with respect to any guarantee set forth on Schedule 2.9 (the “Specified
Guarantees”), so long as any Specified Guarantee remains outstanding, Civeo
shall not, and shall cause the other members of the Civeo Group not to, enter
into any Leveraged Transaction without the prior written consent of Oil States.
In addition, so long as any Specified Guarantee remains outstanding, Civeo shall
not permit the entry into any agreement that would result in a Change of Control
of Civeo unless the ultimate parent of the acquiring party has entered into an
agreement satisfactory to Oil States to (i) indemnify, defend and hold harmless
each of the Oil States Indemnitees for any Liability arising from or relating to
such Specified Guarantee and (ii) not permit, and cause the other members of the
Civeo Group not to, enter into any Leverage Transaction, so long as any
Specified Guarantee remains outstanding, without the prior written consent of
Oil States.

 

2.10     No Impact on Third Parties. For the avoidance of doubt, except as
expressly set forth in this Agreement, the indemnifications provided for in this
Article II are made only for purposes of allocating responsibility for
Liabilities between the Oil States Group, on the one hand, and the Civeo Group,
on the other hand, and are not intended to, and shall not, affect any
obligations to, or give rise to any rights of, any third parties.

 

2.11     No Cross-Claims or Third-Party Claims. Each of Civeo and Oil States
agrees that it shall not, and shall not permit the members of its respective
Group to, in connection with any Third-Party Claim, assert as a counterclaim or
third-party claim against any member of the Oil States Group or Civeo Group,
respectively, any claim (whether sounding in contract, tort or otherwise) that
arises out of or relates to this Agreement, any breach or alleged breach hereof,
the transactions contemplated hereby (including all actions taken in furtherance
of the transactions contemplated hereby on or prior to the date hereof), or the
construction, interpretation, enforceability or validity hereof, which in each
such case shall be asserted only as contemplated by Article IV.

 

2.12     Severability. If any indemnification provided for in this Article II is
determined by a Delaware federal or state court to be invalid, void or
unenforceable, the liability shall be apportioned between the Indemnitee and the
Indemnifying Party as determined in a separate proceeding in accordance with
Article IV.

 

 
13

--------------------------------------------------------------------------------

 

 

Article III
INSURANCE MATTERS

 

3.1     Insurance Matters.

 

(a)     Oil States and Civeo agree to cooperate in good faith to arrange
insurance coverage for Civeo to be effective no later than the Distribution
Date. In no event shall Oil States, any other member of the Oil States Group or
any Oil States Indemnitee have liability or obligation whatsoever to any member
of the Civeo Group in the event that any insurance policy or other contract or
policy of insurance shall be terminated or otherwise cease to be in effect for
any reason, shall be unavailable or inadequate to cover any Liability of any
member of the Civeo Group for any reason whatsoever or shall not be renewed or
extended beyond the current expiration date.

 

(b)     From and after the Distribution Date, other than as provided in
Section 3.1(c), neither Civeo nor any member of the Civeo Group shall have any
rights to or under any of Oil States’ or its Affiliates’ insurance policies. At
the Distribution Date, Civeo shall have in effect all insurance programs
required to comply with Civeo’s contractual obligations and such other insurance
policies as reasonably necessary, and, following the Distribution Date, Civeo
shall maintain such insurance programs and policies with insurers which comply
with the minimum financial credit rating standards set by the major global
insurance brokers.

 

(c)     From and after the Distribution Date, except with respect to the
insurance matters identified on Schedule 3.1(c), whose treatment shall be as set
forth on such Schedule, with respect to any losses, damages and liabilities
incurred by any member of the Civeo Group prior to or in respect of the period
prior to the Distribution Date, Oil States will provide Civeo with access to,
and Civeo may, upon 10 days’ prior written notice to Oil States, make claims
under, Oil States’ third-party insurance policies in place at the time of the
Distribution and Oil States’ historical policies of insurance, but solely to the
extent that such policies provided coverage for the Civeo Group prior to the
Distribution; provided, that such access to, and the right to make claims under
such insurance policies, shall be subject to the terms and conditions of such
insurance policies, including any limits on coverage or scope, any deductibles
and other fees and expenses, and shall be subject to the following additional
conditions:

 

(i)     Civeo shall provide Oil States with a written report 60 days prior to
any such third-party insurance policy’s renewal date, as advised by Oil States,
identifying any claims made by Civeo for which notice has previously been
provided to insurers of Oil States;

 

(ii)     Civeo and its Affiliates shall indemnify, hold harmless and reimburse
Oil States and its Affiliates for any deductibles, self-insured retention, fees
and expenses incurred by Oil States or its Affiliates to the extent resulting
from any such access to, or any claims made by Civeo or any of its Affiliates
under, any insurance provided pursuant to this Section 3.1(c), including any
indemnity payments, settlements, judgments, legal fees and allocated claims
expenses and claim handling fees, whether such claims are made by Civeo, its
employees or third Persons; and

 

 
14

--------------------------------------------------------------------------------

 

 

(iii)     Civeo shall exclusively bear (and neither Oil States nor its
Affiliates shall have any obligation to repay or reimburse Civeo or its
Affiliates for) and shall be liable for all uninsured, uncovered, unavailable or
uncollectible amounts of all such claims made by Civeo or any of its Affiliates
under the policies as provided for in this Section 3.1(c).

 

In the event that an insurance policy aggregate is exhausted, or believed likely
to be exhausted, due to noticed claims, the insurance proceeds available under
such policy relating to Unrelated Claims shall be paid to the Oil States Group
and/or the Civeo Group, as applicable, on a FIFO Basis. In the event that any
member of the Oil States Group, on the one hand, and any member of the Civeo
Group, on the other hand, files Related Claims under any such policy, each of
Oil States and Civeo shall receive a pro rata amount of the available insurance
proceeds, based on the relationship the Loss incurred by each such party bears
to the total Loss to both such parties from the occurrence or event underling
the Related Claims.In the event that any member of the Oil States Group incurs
any losses, damages or liability incurred prior to the Distribution Date under
Civeo’s third-party insurance policies, the same process pursuant to this
Section 3.1(c) shall apply, substituting “Oil States” for “Civeo” and “Civeo”
for “Oil States.”

 

(d)     All payments and reimbursements by Civeo pursuant to this Section 3.1
will be made within fifteen (15) days after Civeo’s receipt of an invoice
therefor from Oil States. If Oil States incurs costs to enforce Civeo’s
obligations herein, Civeo agrees to indemnify Oil States for such enforcement
costs, including attorneys’ fees.

 

(e)     All payments and reimbursements by Oil States pursuant to this
Section 3.1 will be made within fifteen (15) days after Oil States’ receipt of
an invoice therefor from Civeo. If Civeo incurs costs to enforce Oil States’
obligations herein, Oil States agrees to indemnify Civeo for such enforcement
costs, including attorneys’ fees.

 

(f)     Oil States shall retain the exclusive right to control its insurance
policies and programs, including the right to exhaust, settle, release, commute,
buy-back or otherwise resolve disputes with respect to any of its insurance
policies and programs and to amend, modify or waive any rights under any such
insurance policies and programs, notwithstanding whether any such policies or
programs apply to any Civeo Liabilities and/or claims Civeo has made or could
make in the future, and no member of the Civeo Group shall, without the prior
written consent of Oil States, erode, exhaust, settle, release, commute,
buy-back or otherwise resolve disputes with Oil States’ insurers with respect to
any of Oil States’ insurance policies and programs, or amend, modify or waive
any rights under any such insurance policies and programs. Civeo shall cooperate
with Oil States and share such information at Civeo’s cost as is reasonably
necessary in order to permit Oil States to manage and conduct its insurance
matters as it deems appropriate. Neither Oil States nor any of its Affiliates
shall have any obligation to secure extended reporting for any claims under any
of Oil States’ or its Affiliates’ liability policies for any acts or omissions
by any member of the Civeo Group incurred prior to the Distribution Date.

 

(g)     This Agreement shall not be considered as an attempted assignment of any
policy of insurance or as a contract of insurance and shall not be construed to
waive any right or remedy of any member of the Oil States Group in respect of
any insurance policy or any other contract or policy of insurance.

 

 
15

--------------------------------------------------------------------------------

 

 

(h)     Civeo does hereby, for itself and each other member of the Civeo Group,
agree that no member of the Oil States Group shall have any Liability whatsoever
as a result of the insurance policies and practices of Oil States and its
Affiliates as in effect at any time, including as a result of the level or scope
of any such insurance, the creditworthiness of any insurance carrier, the terms
and conditions of any policy, or the adequacy or timeliness of any notice to any
insurance carrier with respect to any claim or potential claim or otherwise.

 

(i)     The parties acknowledge that to the extent there are losses or premium
adjustments under the parties’ tripartite insurance agreements, such losses or
adjustments will be governed by such tripartite insurance agreements.

 

Article IV
DISPUTE RESOLUTION

 

4.1     General Provisions.

 

(a)     Any dispute, controversy or claim arising out of or relating to this
Agreement, the Separation and Distribution Agreement or the other Ancillary
Agreements (except as otherwise set forth in any such Ancillary Agreements),
including the validity, interpretation, breach or termination thereof (a
“Dispute”), shall be resolved in accordance with the procedures set forth in
this Article IV, which shall be the sole and exclusive procedures for the
resolution of any such Dispute unless otherwise specified in the applicable
Ancillary Agreement or in this Article IV.

 

(b)     Commencing with a request contemplated by Section 4.2, all
communications between the parties or their representatives in connection with
the attempted resolution of any Dispute shall be deemed to have been delivered
in furtherance of a Dispute settlement and shall be exempt from discovery and
production, and shall not be admissible into evidence for any reason (whether as
an admission or otherwise), in any arbitral or other proceeding for the
resolution of any Dispute.

 

(c)     THE PARTIES EXPRESSLY WAIVE AND FOREGO ANY RIGHT TO TRIAL BY JURY.

 

(d)     Governing Law. This Agreement and, unless expressly provided therein,
the Separation and Distribution Agreement and each Ancillary Agreement (and any
claims or disputes arising out of or related hereto or thereto or to the
transactions contemplated hereby and thereby or to the inducement of any party
to enter herein and therein, whether for breach of contract, tortious conduct or
otherwise, and whether predicated on common law, statute or otherwise) shall be
governed by and construed and interpreted in accordance with the Laws of the
State of Delaware, irrespective of the choice of laws principles of the State of
Delaware, including all matters of validity, construction, effect,
enforceability, performance and remedies.

 

(e)     The specific procedures set forth in this Article IV, including the time
limits referenced herein, may be modified by agreement of both of the parties in
writing.

 

 
16

--------------------------------------------------------------------------------

 

 

(f)     All applicable statutes of limitations and defenses based upon the
passage of time shall be tolled while the procedures specified in this Article
IV are pending. The parties will take any necessary or appropriate action
required to effectuate such tolling.

 

4.2     Consideration by Senior Executives. If a Dispute is not resolved in the
normal course of business at the operational level, the parties shall attempt in
good faith to resolve the Dispute by negotiation between the Chief Executive
Officers of each Party. Either party may initiate the executive negotiation
process by providing a written notice to the other (the “Initial Notice”).
Within 15 days after delivery of the Initial Notice, the receiving party shall
submit to the other a written response (the “Response”). The Initial Notice and
the Response shall include (a) a statement of the Dispute and of each party’s
position and (b) the name and title of the executive who will represent that
party and of any other person who will accompany the executive. The parties
agree that such executives shall have full and complete authority to resolve any
Disputes submitted pursuant to this Section 4.2. Such executives will meet in
person or by teleconference or video conference within thirty (30) days of the
date of the Initial Notice to seek a resolution of the Dispute. In the event
that the executives are unable to agree to a format for such meeting, the
meeting shall be convened by teleconference.

 

4.3     Mediation. If a Dispute is not resolved by negotiation or a meeting
between executives is not held as provided in Section 4.2 within 30 days from
the delivery of the Initial Notice, then either party may submit the Dispute for
resolution by mediation pursuant to the American Arbitration Association (the
“AAA”) Mediation Procedures as then in effect. Unless otherwise agreed to in
writing, the parties shall (a) conduct the mediation in Houston, Texas, and (b)
select a mutually agreeable mediator from the AAA Panel of Mediators in the
selected location. If the parties are unable to agree upon a mediator, the
parties agree that AAA shall select a mediator from its panels consistent with
its mediation rules. The parties shall agree to a mutually convenient date and
time to conduct the mediation; provided that the mediation must occur within 30
days of the request unless a later date is agreed to by the parties in writing.
Each party shall bear its own fees, costs and expenses and an equal share of the
expenses of the mediation. Each party shall designate a business executive to
have full and complete authority to resolve the Dispute and to represent its
interests in the mediation, and each party may, in its sole and absolute
discretion, include any number of other Representatives in the mediation
process. At the commencement of the mediation, either party may request to
submit a written mediation statement to the mediator.

 

4.4     Arbitration.

 

(a)     In the event any Dispute is not finally resolved pursuant to Section 4.2
within 60 days from the delivery of the Initial Notice (if mediation is not
requested pursuant to Section 4.3), or mediation pursuant to Section 4.3 within
60 days of selection of a mediator, then such Dispute may be submitted to be
finally resolved by binding arbitration pursuant to the AAA Commercial
Arbitration Rules as then in effect (the “AAA Commercial Arbitration Rules”).

 

(b)     Without waiving its rights to any remedy under this Agreement and
without first complying with the provisions of Sections 4.2 and 4.3, either
party may seek any interim or provisional relief that is necessary to protect
the rights or property of that party either (i) before any Delaware federal or
state court, (ii) before a special arbitrator, as provided for under the AAA
Commercial Arbitration Rules, or (iii) before the arbitral tribunal established
hereunder.

 

 
17

--------------------------------------------------------------------------------

 

 

(c)     Unless otherwise agreed by the parties in writing, any Dispute to be
decided in arbitration hereunder will be decided (i) before a sole arbitrator if
the amount in dispute, inclusive of all claims and counterclaims, totals less
than $5 million; or (ii) by an arbitral tribunal of three arbitrators if (A) the
amount in dispute, inclusive of all claims and counterclaims, is equal to or
greater than $5 million, or (B) either party elects in writing to have such
dispute decided by three arbitrators when one of the parties believes, in its
sole judgment, the issue could have significant precedential value; however, the
party who makes that request shall solely bear the increased costs and expenses
associated with a panel of three (3) arbitrators (i.e., the additional costs and
expenses associated with the two (2) additional arbitrators).

 

(d)     The panel of three arbitrators will be chosen as follows: (i) upon the
written demand of either party and within 15 days from the date of such demand,
each party will name an arbitrator; and (ii) the two party-appointed arbitrators
will thereafter, within 30 days from the date on which the second of the two
arbitrators was named, name a third, independent arbitrator who will act as
chairperson of the arbitral tribunal. In the event that either party fails to
name an arbitrator within 15 days from the date of a written demand to do so,
then upon written application by either party, that arbitrator will be appointed
pursuant to the AAA Commercial Arbitration Rules. In the event that the two
party-appointed arbitrators fail to appoint the third, independent arbitrator
within 30 days from the date on which the second of the two arbitrators was
named, then upon written application by either party, the third, independent
arbitrator will be appointed pursuant to AAA Commercial Arbitration Rules. If
the arbitration will be before a sole independent arbitrator, then the sole
independent arbitrator will be appointed by agreement of the parties within 15
days upon written demand of either party. If the parties cannot agree to a sole
independent arbitrator, then upon written application by either party, the sole
independent arbitrator will be appointed pursuant to AAA Commercial Arbitration
Rules.

 

(e)     The place of arbitration shall be Houston, Texas. Along with the
arbitrator(s) appointed, the parties will agree to a mutually convenient
location, date and time to conduct the arbitration.

 

(f)     The arbitral tribunal will have the right to award, on an interim basis,
or include in the final award, any relief which it deems proper in the
circumstances, including money damages (with interest on unpaid amounts from the
due date), injunctive relief (including specific performance) and attorneys’
fees and costs; provided that the arbitral tribunal will not award any relief
not specifically requested by the parties and, in any event, will not award
special damages. Upon constitution of the arbitral tribunal following any grant
of interim relief by a special arbitrator or court pursuant to Section 4.4(b),
the tribunal may affirm or disaffirm that relief, and the parties will seek
modification or rescission of the order entered by the special arbitrator or
court as necessary to accord with the tribunal’s decision.

 

(g)     The parties agree to be bound by the provisions of Rule 13 of the
Federal Rules of Civil Procedure with respect to compulsory counterclaims (as
the same may be amended from time to time); provided that any such compulsory
counterclaim shall be filed within 30 days of the filing of the original claim.

 

 
18

--------------------------------------------------------------------------------

 

 

(h)     So long as either party has a timely claim to assert, the agreement to
arbitrate Disputes set forth in this Section 4.4 will continue in full force and
effect subsequent to, and notwithstanding the completion, expiration or
termination of, this Agreement.

 

(i)     A party obtaining an order of interim injunctive relief may enter
judgment upon such award in any Delaware federal or state court. The final award
in an arbitration pursuant to this Article IV shall be conclusive and binding
upon the parties, and a party obtaining a final award may enter judgment upon
such award in any court of competent jurisdiction.

 

(j)     It is the intent of the parties that the agreement to arbitrate Disputes
set forth in this Section 4.4 shall be interpreted and applied broadly such that
all reasonable doubts as to arbitrability of a Dispute shall be decided in favor
of arbitration.

 

(k)     The parties agree that any Dispute submitted to mediation and/or
arbitration shall be governed by, and construed and interpreted in accordance
with, Delaware Law, as provided in Section 4.1(d) and, except as otherwise
provided in this Article IV or mutually agreed to in writing by the parties, the
Federal Arbitration Act, 9 U.S.C. §§ 1 et seq., shall govern any arbitration
between the parties pursuant to this Section 4.4.

 

(l)     Subject to Section 4.4(c)(ii)(B), each party shall bear its own fees,
costs and expenses and shall bear an equal share of the costs and expenses of
the arbitration, including the fees, costs and expenses of the three
arbitrators; provided that the arbitral tribunal may award the prevailing party
its reasonable fees and expenses (including attorneys’ fees), including with
respect to any Disputes relating to the parties’ rights and obligations with
respect to indemnification under this Agreement.

 

(m)     Notwithstanding anything in this Article IV to the contrary, any
disputes relating to the interpretation of Article II or requesting injunctive
relief or specific performance shall be conducted according to the fast-track
arbitration procedures of the AAA then in effect.

 

Article V
EXCHANGE OF INFORMATION; CONFIDENTIALITY

 

5.1     Agreement for Exchange of Information.

 

(a)     Subject to Section 5.8 and any other applicable confidentiality
obligations, each of Oil States and Civeo, on behalf of its respective Group,
agrees to provide, or cause to be provided, to the other Group, at any time
before or after the Distribution Date, as soon as reasonably practicable after
written request therefor, any Information in the possession or under the control
of such respective Group which the requesting party reasonably needs (i) to
comply with reporting, disclosure, filing or other requirements imposed on the
requesting party (including under applicable securities or tax Laws) by a
Governmental Authority having jurisdiction over the requesting party, (ii) for
use in any other judicial, regulatory, administrative, tax or other proceeding
or in order to satisfy audit, accounting, claims, regulatory, litigation, tax or
other similar requirements, in each case other than claims or allegations that
one party to this Agreement has against the other, or (iii) subject to the
foregoing clause (ii), to comply with its obligations under this Agreement or
any other Ancillary Agreement; provided, however, that, in the event that any
party determines that any such provision of Information could be commercially
detrimental, violate any Law or agreement, or waive any privilege otherwise
available under applicable Law, including the attorney-client privilege, the
parties shall take all reasonable measures to permit the compliance with such
obligations in a manner that avoids any such harm or consequence.

 

 
19

--------------------------------------------------------------------------------

 

 

5.2     Ownership of Information. Any Information owned by one Group that is
provided to a requesting party pursuant to Section 5.1 or Section 5.7 shall be
deemed to remain the property of the providing party. Unless specifically set
forth herein, nothing contained in this Agreement shall be construed as granting
or conferring rights of license or otherwise in any such Information.

 

5.3     Compensation for Providing Information. The party requesting Information
agrees to reimburse the other party for the reasonable costs, if any, of
creating, gathering and copying such Information, to the extent that such costs
are incurred for the benefit of the requesting party; provided, however that
Civeo shall have no obligation to reimburse Oil States for any costs incurred in
connection with Information requested prior to the Distribution Date. Except as
may be otherwise specifically provided elsewhere in this Agreement or in any
other agreement between the parties, such costs shall be computed in accordance
with the providing party’s standard methodology and procedures.

 

5.4     Record Retention. To facilitate the possible exchange of Information
pursuant to this Article V and other provisions of this Agreement after the
Distribution Date, the parties agree to use their reasonable best efforts to
retain all Information in their respective possession or control on the
Distribution Date in accordance with the policies of Oil States as in effect on
the Distribution Date or such other policies as may be adopted by Oil States
after the Distribution Date (provided, in the case of Civeo, that Oil States
notifies Civeo of any such change). No party will destroy, or permit any of its
Subsidiaries to destroy, any Information which the other party may have the
right to obtain pursuant to this Agreement prior to the end of the retention
period set forth in such policies without first notifying the other party of the
proposed destruction and giving the other party the opportunity to take
possession of such information prior to such destruction; provided, however,
that in the case of any Information relating to Taxes, employee benefits or
Environmental Liabilities, such retention period shall be extended to the
expiration of the applicable statute of limitations (giving effect to any
extensions thereof). Notwithstanding the foregoing, Section 9 of the Tax Sharing
Agreement shall govern the retention of Tax Records (as defined in the Tax
Sharing Agreement).

 

5.5     Limitations of Liability. No party shall have any liability to any other
party in the event that any Information exchanged or provided pursuant to this
Agreement which is an estimate or forecast, or which is based on an estimate or
forecast, is found to be inaccurate in the absence of willful misconduct by the
party providing such Information. No party shall have any liability to any other
party if any Information is destroyed after reasonable best efforts by such
party to comply with the provisions of Section 5.4.

 

5.6     Other Agreements Providing for Exchange of Information. The rights and
obligations granted under this Article V are subject to any specific
limitations, qualifications or additional provisions on the sharing, exchange,
retention or confidential treatment of Information set forth in the Separation
and Distribution Agreement or any Ancillary Agreement.

 

 
20

--------------------------------------------------------------------------------

 

 

5.7     Production of Witnesses; Records; Cooperation.

 

(a)     After the Distribution Date, except in the case of an adversarial Action
by one party against another party, each party hereto shall use its commercially
reasonable efforts to make available to the other party, upon written request,
the former, current and future directors, officers, employees, other personnel
and agents of the members of its respective Group as witnesses and any books,
records or other documents within its control or which it otherwise has the
ability to make available, to the extent that any such person (giving
consideration to business demands of such directors, officers, employees, other
personnel and agents) or books, records or other documents may reasonably be
required in connection with any Action in which the requesting party may from
time to time be involved, regardless of whether such Action is a matter with
respect to which indemnification may be sought hereunder. The requesting party
shall bear all costs and expenses in connection therewith.

 

(b)     If an Indemnifying Party chooses to defend or to seek to compromise or
settle any Third-Party Claim, the other party shall make available to such
Indemnifying Party, upon written request, the former, current and future
directors, officers, employees, other personnel and agents of the members of its
respective Group as witnesses and any books, records or other documents within
its control or which it otherwise has the ability to make available, to the
extent that any such person (giving consideration to business demands of such
directors, officers, employees, other personnel and agents) or books, records or
other documents may reasonably be required in connection with such defense,
settlement or compromise, or such prosecution, evaluation or pursuit, as the
case may be, and shall otherwise cooperate in such defense, settlement or
compromise, or such prosecution, evaluation or pursuit, as the case may be.

 

(c)     Without limiting the foregoing, the parties shall cooperate and consult
to the extent reasonably necessary with respect to any Actions.

 

(d)     Without limiting any provision of this Section 5.7, each of the parties
agrees to cooperate, and to cause each member of its respective Group to
cooperate, with each other in the defense of any infringement or similar claim
with respect any Intellectual Property and shall not claim to acknowledge, or
permit any member of its respective Group to claim to acknowledge, the validity
or infringing use of any Intellectual Property of a third Person in a manner
that would hamper or undermine the defense of such infringement or similar
claim.

 

(e)     The obligation of the parties to provide witnesses pursuant to this
Section 5.7 is intended to be interpreted in a manner so as to facilitate
cooperation and shall include the obligation to provide as witnesses inventors
and other officers without regard to whether the witness or the employer of the
witness could assert a possible business conflict (subject to the exception set
forth in the first sentence of Section 5.7(a)).

 

(f)     In connection with any matter contemplated by this Section 5.7, the
parties will enter into a mutually acceptable joint defense agreement so as to
maintain to the extent practicable any applicable attorney-client privilege or
work product immunity of any member of any Group.

 

 
21

--------------------------------------------------------------------------------

 

 

5.8     Confidentiality.

 

(a)     Subject to Section 5.9, until the five-year anniversary of the
Distribution Date, each of Oil States and Civeo, on behalf of itself and each
member of its respective Group, agrees to hold, and to cause its respective
Representatives to hold, in strict confidence, with at least the same degree of
care that applies to Oil States’ confidential and proprietary information
pursuant to policies in effect as of the Distribution Date, all Information
concerning each such other Group that is either in its possession (including
Information in its possession prior to the Distribution Date) or furnished by
any such other Group or its respective Representatives at any time pursuant to
this Agreement, the Separation and Distribution Agreement, any other Ancillary
Agreement or otherwise, and shall not use any such Information other than for
such purposes as shall be expressly permitted hereunder or thereunder, except,
in each case, to the extent that such Information has been (i) in the public
domain through no fault of such party or any member of such Group or any of
their respective Representatives, (ii) later lawfully acquired from other
sources by such party (or any member of such party’s Group) which sources are
not themselves bound by a confidentiality obligation, or (iii) independently
generated without reference to any proprietary or confidential Information of
the other party.

 

(b)     Each party agrees not to release or disclose, or permit to be released
or disclosed, any such Information to any other Person, except its
Representatives who need to know such Information (who shall be advised of their
obligations hereunder with respect to such Information), except in compliance
with Section 5.9. Without limiting the foregoing, when any Information is no
longer needed for the purposes contemplated by this Agreement, the Separation
and Distribution Agreement or any other Ancillary Agreement, each party will
promptly after request of the other party either return to the other party all
Information in a tangible form (including all copies thereof and all notes,
extracts or summaries based thereon) or certify to the other party that it has
destroyed such Information (and such copies thereof and such notes, extracts or
summaries based thereon); provided, however, that a party shall not be required
to destroy or return any such Information to the extent that (i) the party is
required to retain the Information in order to comply with any applicable Law,
(ii) the Information has been backed up electronically pursuant to the party’s
standard document retention policies and will be managed and ultimately
destroyed consistent with such policies or (iii) it is kept in the party’s legal
files for purposes of resolving any dispute that may arise under this Agreement,
the Separation and Distribution Agreement or any Ancillary Agreement.

 

5.9     Protective Arrangements. In the event that any party or any member of
its Group either determines on the advice of its counsel that it is required to
disclose any Information pursuant to applicable Law or receives any demand under
lawful process or from any Governmental Authority to disclose or provide
Information of any other party (or any member of any other party’s Group) that
is subject to the confidentiality provisions hereof, such party shall notify the
other party prior to disclosing or providing such Information and shall
cooperate at the expense of the requesting party in seeking any reasonable
protective arrangements requested by such other party. Subject to the foregoing,
the Person that received such request may thereafter disclose or provide
Information to the extent required by such Law (as so advised by counsel) or by
lawful process or such Governmental Authority.

 

 
22

--------------------------------------------------------------------------------

 

 

Article VI
FURTHER ASSURANCES

 

6.1     Further Assurances.

 

(a)     In addition to the actions specifically provided for elsewhere in this
Agreement, each of the parties hereto shall use its commercially reasonable
efforts, prior to, on and after the Distribution Date, to take, or cause to be
taken, all actions, and to do, or cause to be done, all things, reasonably
necessary, proper or advisable under applicable Laws, regulations and
agreements, to consummate and make effective the transactions contemplated by
this Agreement, the Separation and Distribution Agreement and the other
Ancillary Agreements.

 

(b)     Without limiting the foregoing, prior to, on and after the Distribution
Date, each party hereto shall cooperate with the other parties, and without any
further consideration, but at the expense of the requesting party, to execute
and deliver, or use its commercially reasonable efforts to cause to be executed
and delivered, all instruments, including instruments of conveyance, assignment
and transfer, and to make all filings with, and to obtain all consents,
approvals or authorizations of, any Governmental Authority or any other Person
under any permit, license, agreement, indenture or other instrument (including
any third-party consents or Governmental Approvals), and to take all such other
actions as such party may reasonably be requested to take by any other party
hereto from time to time, consistent with the terms of this Agreement, the
Separation and Distribution Agreement and the other Ancillary Agreements, in
order to effectuate the provisions and purposes of this Agreement, the
Separation and Distribution Agreement and the other Ancillary Agreements and the
transfers of the Civeo Assets and the assignment and assumption of the Civeo
Liabilities and the other transactions contemplated hereby and thereby. Without
limiting the foregoing, each party will, at the reasonable request, cost and
expense of any other party, take such other actions as may be reasonably
necessary to vest in such other party good and marketable title, free and clear
of any Security Interest, if and to the extent it is practicable to do so.

 

(c)     On or prior to the Distribution Date, Oil States and Civeo in their
respective capacities as direct and indirect stockholders of their respective
Subsidiaries, shall each ratify any actions which are reasonably necessary or
desirable to be taken by Oil States, Civeo or any other Subsidiary of Oil
States, as the case may be, to effectuate the transactions contemplated by this
Agreement, the Separation and Distribution Agreement and the other Ancillary
Agreements.

 

6.2     Attorney-Client Privilege. Civeo agrees that, in the event of any
Dispute or other litigation, dispute, controversy or claim between Oil States or
a member of the Oil States Group, on the one hand, and Civeo or a member of the
Civeo Group, on the other hand, Civeo will not, and will cause the members of
its Group not to, seek any waiver of attorney-client privilege with respect to
any communications relating to advice given prior to the Distribution Date by
counsel to Oil States or any Person that was a subsidiary of Oil States prior to
the Distribution Date, regardless of any argument that such advice may have
affected the interests of both parties. Moreover, Civeo will, and will cause the
members of its Group to, honor any such attorney-client privilege between Oil
States and the members of its Group and its or their counsel, and will not
assert that Oil States or a member of its Group has waived, relinquished or
otherwise lost such privilege. For the avoidance of doubt, in the event of any
litigation, dispute, controversy or claim between Oil States or a member of its
Group, on the one hand, and a Third Party other than a member of the Civeo
Group, on the other hand, Oil States shall retain the right to assert
attorney-client privilege with respect to any communications relating to advice
given prior to the Distribution Date by counsel to Oil States or any Person that
was a subsidiary of Oil States prior to the Distribution Date.

 

 
23

--------------------------------------------------------------------------------

 

 

6.3     No Attorney Testimony. No in-house attorney or outside attorney may be
called to testify about or present evidence covering the interpretation or
meaning of this Agreement in any dispute between the parties.

 

Article VII
MISCELLANEOUS

 

7.1     Counterparts; Entire Agreement.

 

(a)     This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other party.

 

(b)     This Agreement, the Separation and Distribution Agreement and the
Ancillary Agreements contain the entire agreement between the parties with
respect to the subject matter hereof, supersede all previous agreements,
negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter and there are no agreements or
understandings between the parties other than those set forth or referred to
herein or therein

 

(c)     In the case of any conflict between this Agreement and the Separation
and Distribution Agreement or any other Ancillary Agreement (other than the Tax
Sharing Agreement and the Employee Matters Agreement) in relation to any matters
addressed by this Agreement, this Agreement shall prevail. Notwithstanding
anything to the contrary in this Agreement, the Separation and Distribution
Agreement or any other Ancillary Agreement, in the case of any conflict between
this Agreement and the Tax Sharing Agreement in relation to matters addressed by
the Tax Sharing Agreement, the Tax Sharing Agreement shall prevail.
Notwithstanding anything to the contrary in this Agreement, the Separation and
Distribution Agreement or any other Ancillary Agreement, in the case of any
conflict between this Agreement and the Employee Matters Agreement in relation
to matters addressed by the Employee Matters Agreement, the Employee Matters
Agreement shall prevail.

 

(d)     Each party hereto acknowledges that it and each other party hereto may
execute this Agreement by facsimile, stamp or mechanical signature. Each party
hereto expressly adopts and confirms each such facsimile, stamp or mechanical
signature made in its respective name as if it were a manual signature, agrees
that it will not assert that any such signature is not adequate to bind such
party to the same extent as if it were signed manually and agrees that at the
reasonable request of any other party hereto at any time it will as promptly as
reasonably practicable cause each this Agreement to be manually executed (any
such execution to be as of the date of the initial date thereof).

 

 
24

--------------------------------------------------------------------------------

 

 

7.2     Assignability. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and thereto, respectively, and their respective
successors and permitted assigns; provided, however, that no party hereto or
thereto may assign its respective rights or delegate its respective obligations
under this Agreement without the express prior written consent of the other
parties hereto.

 

7.3     Third-Party Beneficiaries. Except for the indemnification rights under
this Agreement of any Oil States Indemnitee or Civeo Indemnitee in their
respective capacities as such, (a) the provisions of this Agreement are solely
for the benefit of the parties and are not intended to confer upon any Person
except the parties any rights or remedies hereunder, and (b) there are no
third-party beneficiaries of this Agreement and this Agreement shall not provide
any third person with any remedy, claim, liability, reimbursement, claim of
action or other right in excess of those existing without reference to this
Agreement.

 

7.4     Notices. All notices, requests, claims, demands or other communications
under this Agreement shall be in writing and shall be given or made (and shall
be deemed to have been duly given or made upon receipt) by delivery in person,
by overnight courier service, by facsimile or electronic transmission with
receipt confirmed (followed by delivery of an original via overnight courier
service), or by registered or certified mail (postage prepaid, return receipt
requested) to the respective parties at the following addresses (or at such
other address for a party as shall be specified in a notice given in accordance
with this Section 7.4):

 

If to Oil States, to:

 

Oil States International, Inc.

Three Allen Center

333 Clay Street, Suite 4620

Houston, Texas 77002

Attention: Cindy B. Taylor and Lias J. Steen

Facsimile: 713-652-0499

 

If to Civeo to:

 

Civeo Corporation

Three Allen Center

333 Clay Street, Suite 4980

Houston, Texas 77002

Attention: Bradley J. Dodson and Frank C. Steininger

Facsimile: 713-651-0369

 

Any party may, by notice to the other party, change the address and contact
person to which any such notices are to be given.

 

7.5     Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to Persons or circumstances or in
jurisdictions other than those as to which it has been held invalid or
unenforceable, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby. Upon such determination, the parties
shall negotiate in good faith in an effort to agree upon such a suitable and
equitable provision to effect the original intent of the parties.

 

 
25

--------------------------------------------------------------------------------

 

 

7.6     Force Majeure. No party shall be deemed in default of this Agreement to
the extent that any delay or failure in the performance of its obligations under
this Agreement, other than a delay or failure to make a payment, results from
any cause beyond its reasonable control and without its fault or negligence,
such as acts of God, acts of civil or military authority, embargoes, epidemics,
war, riots, insurrections, fires, explosions, earthquakes, floods, unusually
severe weather conditions, labor problems or unavailability of parts, or, in the
case of computer systems, any failure in electrical or air conditioning
equipment. In the event of any such excused delay, the time for performance
shall be extended for a period equal to the time lost by reason of the delay.

 

7.7     Headings. The article, section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

7.8     Survival of Covenants. The covenants, representations and warranties
contained in this Agreement, and liability for the breach of any obligations
contained herein, shall survive the Separation and the Distribution and shall
remain in full force and effect.

 

7.9     Waivers of Default. Waiver by any party of any default by the other
party of any provision of this Agreement shall not be deemed a waiver by the
waiving party of any subsequent or other default, nor shall it prejudice the
rights of the other party. No failure or delay by any party in exercising any
right, power or privilege under this Agreement shall operate as a waiver thereof
nor shall a single or partial exercise thereof prejudice any other or further
exercise thereof or the exercise of any other right, power or privilege.

 

7.10     Amendments. No provisions of this Agreement shall be deemed waived,
amended, supplemented or modified by any party, unless such waiver, amendment,
supplement or modification is in writing and signed by the authorized
representative of the party against whom it is sought to enforce such waiver,
amendment, supplement or modification.

 

7.11     Interpretation. In this Agreement, (a) words in the singular shall be
held to include the plural and vice versa and words of one gender shall be held
to include the other genders as the context requires; (b) the terms “hereof,”
“herein,” “herewith” and words of similar import, and the terms “Agreement” and
“Ancillary Agreement” shall, unless otherwise stated, be construed to refer to
this Agreement or the applicable Ancillary Agreement as a whole (including all
of the Schedules, Exhibits and Appendices hereto and thereto) and not to any
particular provision of this Agreement or such Ancillary Agreement; (c) Article,
Section, Exhibit, Schedule and Appendix references are to the Articles,
Sections, Exhibits, Schedules and Appendices to this Agreement (or the
applicable Ancillary Agreement) unless otherwise specified; (d) the word
“including” and words of similar import when used in this Agreement (or the
applicable Ancillary Agreement) means “including, without limitation”; (e) the
word “or” shall not be exclusive; and (f) unless expressly stated to the
contrary in this Agreement or in any Ancillary Agreement, all references to “the
date hereof,” “the date of this Agreement,” “hereby” and “hereupon” and words of
similar import shall all be references to the date first stated in the preamble
to this Agreement, regardless of any amendment or restatement hereof.

 

 
26

--------------------------------------------------------------------------------

 

 

 

7.12     Limitations of Liability. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO
THE CONTRARY, NEITHER CIVEO OR ITS AFFILIATES, ON THE ONE HAND, NOR OIL STATES
OR ITS AFFILIATES, ON THE OTHER HAND, SHALL BE LIABLE UNDER THIS AGREEMENT TO
THE OTHER FOR ANY (I) DAMAGES THAT ARE NOT PROBABLE AND REASONABLY FORESEEABLE
OR (II) PUNITIVE OR SIMILAR DAMAGES, IN EACH CASE IN EXCESS OF COMPENSATORY
DAMAGES OF THE OTHER ARISING IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, THE SEPARATION AND DISTRIBUTION AGREEMENT OR ANY OTHER ANCILLARY
AGREEMENT (OTHER THAN ANY SUCH LIABILITY WITH RESPECT TO A THIRD-PARTY CLAIM).

 

[Signature Page Follows]

 

 
27

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have caused this Indemnification and Release
Agreement to be executed by their duly authorized representatives.

 

   

OIL STATES INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

 

 

/s/ Cindy B. Taylor

 

 

 



Cindy B. Taylor

 

 

 



President and Chief Executive Officer

 

  

 
SIGNATURE PAGE
INDEMNIFICATION AND RELEASE AGREEMENT

--------------------------------------------------------------------------------

 

 

   

CIVEO CORPORATION

 

 

 

 

 

 

 

 

 

 

 

/s/ Bradley J. Dodson

 

 

 



Bradley J. Dodson

 

 

 



President and Chief Executive Officer

 

 

 
SIGNATURE PAGE
INDEMNIFICATION AND RELEASE AGREEMENT 

--------------------------------------------------------------------------------

 

 

Schedule 1

 

Assumed Actions

 

Case/Case Number:

William Delong v. Pollard et al., No. 1003 05960

Ricky Elder v. Pollard et al., No. 0903 08914

Karen Sauve, ind et al. v. Jacobs Industrial et al. incl PTI Group, Inc., No.
11-1214

Faunus Group International v. PTI Group Inc. et al, No. 1301 12387

Breach of Contract Claim against Construcciones y Proyectos de Ingeneria
Industrial, S.A. de C.V.; Corporativo Pacific, S.A. de C.V. in Mexico

Breach of Contract Claim against Blue Marine Shipping II, S.A. de C.V. in Mexico

Stewart, Antionette v. PTI Group Inc., No. 1403 01556

Walters, Kevin Dale v. PTI Group Inc., PTI Travco Modular Structures, No. 1303
11473

Menzies, Kevin v. PTI Premium camp Services, No. 1103 18583

Trustees, Alberta Sheet, Jackson, John v. PTI Camp Installations Ltd., No. 0403
13482

 

Individual Employee Claims (Canada):

Michael Anthony

Sean Burns

John Markoja

Darrel Morin

Dan Smith

Shane Roberts

 

Active US EEOC Claims including but not limited to:

Fred Bell

Claude Corthran

Donna Huckaby

Erwin Tyrone Lockridge

Stephaine Moore

Jeanne Parker

Krystal Stevenson

Linda Woodruff

 

Active US OSHA Claims including but not limited to:

Mario Slavenic

 

Pending Claims with any US Federal & State Agency including but not limited to:

Department of Labor, Pending Wage and Hour Claims

 

Pending US Workers Compensation Claims, including but not limited to:

Wesley Ceplacha

 

Pending Canadian Workers Compensation Claims, including but not limited to:

All provincially managed claims

 

Active AU Personal Injury or Worker's Compensation Claims:

Adrian Squires

Samuel Blackley

Yvonne Patterson

Lilia Archillia Enzler

 

 
Schedule 1 

--------------------------------------------------------------------------------

 

 

Schedule 2.9(a)

 

Guarantees and Letters of Credit

 

 

 

1.

Parent Company Guarantee by Oil States International, Inc., dated December 7,
2009 in respect of Contract Number A2228232 by and between Imperial Oil
Resources Ventures Ltd. and PTI Premium Camp Services Ltd. covering Camp
Services for Western Canada Major Projects Organization.

 

2.

Parent Company Guarantee by Oil States International, Inc., dated September 1,
2012, in respect of Contract Number A2370335 by and between Imperial Oil
Resources Ventures Ltd. and PTI Premium Camp Services Ltd. covering
Accommodation, Catering Services and Associates Services for Permanent Staff
Residence.

 

 

 
Schedule 2.9(a) 

--------------------------------------------------------------------------------

 

 

Schedule 3.1(c)

 

Insurance Policies

 

None.

 

 

 Schedule 3.1(c)